Case 1:20-cv-02356-WJM-KLM Document 25 Filed 08/21/20 USDC Colorado Page 1 of 8




                           THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:20-cv-02356-WJM-KLM

  MASTEC POWER CORPORATION,

         Plaintiff,
  v.

  GATEWAY COGENERATION I, LLC, and
  POWER ENGINEERS, INCORPORATED,

         Defendants.
   _____________________________________________________________________________

         PLAINTIFF’S UNOPPOSED MOTION TO RESTRICT PUBLIC ACCESS
   _____________________________________________________________________________

         Pursuant to D.C.COLO.LCivR 7.2, Plaintiff MasTec Power Corporation (“MPC”) moves

  for entry of an order directing the Clerk of Court to: (1) maintain under a Level 1 restriction

  unredacted versions of MPC’s Complaint and Jury Demand (ECF No. 1); Motion for Preliminary

  Injunction; Affidavit of Michael DonMoyer in Support of Motion for Preliminary Injunction,

  including Exhibits A–N attached thereto; and Affidavit of Aaron Frahm in Support of Motion for

  Preliminary Injunction (collectively ECF No. 9); and (2) provide public access to the proposed

  redacted versions of these documents, attached hereto as Exhibits A–D.

          CERTIFICATE OF CONFERENCE PURSUANT TO LOCAL RULE 7.1A

         MPC states that it conferred with counsel for Defendants Gateway Cogeneration I, LLC

  (“Gateway”) and Power Engineers, Incorporated (“PEI”) (collectively, “Defendants”) regarding

  the subject matter of this motion and is authorized to state that Defendants do not oppose the

  relief requested herein. MPC initially filed the relevant pleadings with a Level 2 restriction, and
Case 1:20-cv-02356-WJM-KLM Document 25 Filed 08/21/20 USDC Colorado Page 2 of 8




  since that time, Gateway and PEI have each agreed to the disclosure of any confidential

  information that may be contained in the MPC Filings, as defined herein, to the other party.

                                         BACKGROUND

         On August 7, 2020, MPC filed its Complaint and Jury Demand (“Complaint”). (ECF No.

  1.) On August 13, 2020, MPC filed its Motion for Preliminary Injunction (“Motion for

  Preliminary Injunction”), an Affidavit of Michael DonMoyer in Support of Motion for

  Preliminary Injunction, including Exhibits A–N attached thereto (“DonMoyer Affidavit”), and

  an Affidavit of Aaron Frahm in Support of Motion for Preliminary Injunction (“Frahm

  Affidavit”) (collectively, the “MPC Filings”). (ECF No. 9.) The MPC Filings were filed under

  Level 2 restriction.

         MPC is a party to agreements containing confidentiality terms with both Gateway and

  PEI. These agreements contain extensive provisions prohibiting the disclosure of confidential

  information, as defined by these agreements, and the terms of the agreements themselves, to any

  third parties. The confidentiality agreements are attached to and quoted throughout the MPC

  Filings. 1 MPC seeks to restrict the MPC Filings to comply with its obligations under its

  confidentiality agreement with Gateway. MPC may seek to restrict further filings if such filings

  contain confidential trade secret and proprietary information of MPC.

                                       LEGAL STANDARD

         “‘Courts have long recognized a common-law right of access to judicial records,’ but this

  right ‘is not absolute.’” JetAway Aviation, LLC v. Bd. of Cty. Comm’rs of Cty. of Montrose,

  Colo., 754 F.3d 824, 826 (10th Cir. 2014) (quoting Mann v. Boatright, 477 F.3d 1140, 1149

  1
    Gateway may consider other information referenced in the MPC Filings as non-public
  information which constitutes its confidential information.


                                                  2
Case 1:20-cv-02356-WJM-KLM Document 25 Filed 08/21/20 USDC Colorado Page 3 of 8




  (10th Cir. 2007)). Courts may exercise discretion and restrict a public’s right to access judicial

  records if that “right of access is outweighed by competing interests.” Id. (quoting Helm v.

  Kansas, 656 F.3d 1277, 1292 (10th Cir. 2011)). In exercising that discretion, the court “weigh[s]

  the interests of the public, which are presumptively paramount, against those advanced by the

  parties.” Id. (quoting Crystal Grower’s Corp. v. Dobbins, 616 F.2d 458, 461 (10th Cir. 1980)).

  To overcome the presumption against restricting public access, the party seeking to restrict

  access “must articulate a real and substantial interest that justifies depriving the public of access

  to the records that inform [the court’s] decision-making process.” Helm, 656 F.3d at 1292. A

  sufficient showing to overcome the presumption may be found where the records contain trade

  secrets, Pine Tel. Co., Inc. v. Alcatel Lucent USA Inc., 617 Fed. Appx. 846, 852 (10th Cir. 2015);

  or contain “business information that might harm a litigant’s competitive standing,” Nixon v.

  Warner Communications, Inc., 435 U.S. 589, 598 (1978).

         The analysis must also be guided by D.C.COLO.LCivR 7.2, which governs public access

  to documents and proceedings. Under this rule, a motion to restrict public access must:

         (1)     Identify the document or the proceeding for which restriction is sought;
         (2)     Address the interest to be protected and why such interest outweighs the
                 presumption of public access . . . ;
         (3)     Identify a clearly defined and serious injury that would result if access is
                 not restricted;
         (4)     Explain why no alternative to restricted access is practicable or why only
                 restricted access will adequately protect the interest in question . . . ; and
         (5)     Identify the restriction level sought . . . .

  See D.COLO.LCivR 7.2(c).




                                                    3
Case 1:20-cv-02356-WJM-KLM Document 25 Filed 08/21/20 USDC Colorado Page 4 of 8




                                            ARGUMENT

  I.     MPC Seeks to Restrict Public Access to the MPC Filings.

         MPC requests this Court (1) maintain under a Level 1 restriction unredacted versions of

  the MPC Filings and (2) provide public access to the proposed redacted versions of these

  documents, attached hereto as Exhibits A–D.

  II.    The Parties’ Expectations of Privacy Will Be Protected by Restricting Public Access
         to the MPC Filings.

         This District and others have routinely allowed parties to file documents containing

  confidential information under seal to protect the parties’ competitive and privacy interests. See,

  e.g., SBM Site Servs., LLC v. Garrett, No. 10-cv-00385, 2011 U.S. Dist. LEXIS 41527, at *9 (D.

  Colo. April 12, 2011) (granting unopposed motion to restrict access to “business materials

  containing information that may be confidential.”); see Suture Express, Inc. v. Owens & Minor

  Distribution, Inc., 851 F.3d 1029, 1047 (10th Cir. 2017) (restricting access to “financial

  information, and contracts” that were confidential in nature).

         In addition to requiring the parties to maintain the confidentiality of the proprietary

  information they exchange with one another, the confidentiality agreements require MPC and

  Defendants to maintain the confidentiality of the terms and obligations of the agreements

  themselves. The MPC Filings contain confidential information exchanged by the parties,

  including references to MPC’s trade secrets and proprietary information, and quote the specific

  terms of the confidentiality agreements. Moreover, the confidentiality agreements are included

  in the exhibits of the DonMoyer Affidavit. The confidential information and terms of these

  agreements are germane to MPC’s claims and damages. For example, references to the

  confidential information support MPC’s claims for misappropriation of trade secrets under


                                                   4
Case 1:20-cv-02356-WJM-KLM Document 25 Filed 08/21/20 USDC Colorado Page 5 of 8




  Colorado and federal law. Nevertheless, MPC and Defendants maintain their rights to protect

  such confidential information from public disclosure. The interests of MPC and Defendants in

  maintaining the contractually required confidentiality of these agreements outweighs the public’s

  right of access. To preserve the expectation of privacy of the parties, MPC requests that the

  Court restrict public access to the MPC Filings.

  III.   MPC and Defendants Will Suffer Harm to their Competitive Standing and Injury to
         their Privacy Interests in the Absence of Restricted Public Access.

         The parties have a reasonable expectation of privacy to their confidential information

  pursuant to the terms of their confidentiality agreements. Allowing unfettered public access to

  and dissemination of such confidential information would likely seriously injure MPC and

  Defendants. Specifically, the parties would likely suffer competitive and commercial injury if

  the sensitive and proprietary information in the confidentiality agreements were publicly

  disclosed. See Deherrera v. Decker Truck Line, Inc., 820 F.3d 1147, 1162 n.8 (10th Cir. 2016)

  (“[A] party may overcome the presumption in favor of public access to judicial records by

  demonstrating the pages contain ‘sources of business information that might harm a litigant’s

  competitive standing.’” (quoting Nixon, 435 U.S. 589 at 598)). The information is of no interest

  to the general public; its only use would be to gain a competitive advantage over MPC and

  Defendants.

  IV.    The Redacted Versions of the MPC Filings Allow for Public Access While
         Protecting the Parties’ Interests.

         MPC requests this Court (1) maintain under a Level 1 restriction unredacted versions of

  the MPC Filings and (2) provide public access to the proposed redacted versions of these

  documents. The proposed redactions will be limited only to quotations of the parties’



                                                     5
Case 1:20-cv-02356-WJM-KLM Document 25 Filed 08/21/20 USDC Colorado Page 6 of 8




  confidentiality agreements, references to each parties’ obligations under these agreements, and

  project-specific information, such as the location and type of project to be constructed. The

  redactions and restrictions proposed are the least restrictive means necessary to adhere to the

  terms of the parties’ confidentiality agreements and maintain the parties’ privacy interest.

  V.     MPC Seeks Level 1 Restriction and Public Access to the Redacted Versions of the
         MPC Filings.

         MPC requests this Court (1) maintain under a Level 1 restriction unredacted versions of

  the MPC Filings and (2) provide public access to the proposed redacted versions of these

  documents, attached hereto as Exhibits A–D.

                                           CONCLUSION

         WHEREFORE, Plaintiff MasTec Power Corporation respectfully requests this Court

  enter an Order directing the Clerk of Court to (1) maintain under Level 1 restriction MPC’s

  Complaint and Jury Demand (ECF No. 1); Motion for Preliminary Injunction; Affidavit of

  Michael DonMoyer in Support of Motion for Preliminary Injunction, including Exhibits A–N

  attached thereto; and Affidavit of Aaron Frahm in Support of Motion for Preliminary Injunction

  (collectively ECF No. 9); and (2) provide public access to the proposed redacted versions of

  these documents, attached hereto as Exhibits A–D.




                                                   6
Case 1:20-cv-02356-WJM-KLM Document 25 Filed 08/21/20 USDC Colorado Page 7 of 8




  Dated: August 21, 2020                   s/ Jared B. Briant
                                           Jared B. Briant
                                           Rachel L. Burkhart
                                           Faegre Drinker Biddle & Reath LLP
                                           1144 15th Street, Suite 3400
                                           Denver, Colorado 80202
                                           Phone: (303) 607-3500
                                           Fax: (303) 607-3600
                                           jared.briant@faegredrinker.com
                                           rachel.burkhart@faegredrinker.com

                                           Counsel for Plaintiff MasTec Power
                                           Corporation




                                       7
Case 1:20-cv-02356-WJM-KLM Document 25 Filed 08/21/20 USDC Colorado Page 8 of 8




                                  CERTIFICATE OF SERVICE

          I hereby certify that on the 21st day of August, 2020, a true and correct copy of the
  foregoing PLAINTIFF’S UNOPPOSED MOTION TO RESTRICT PUBLIC ACCESS with
  the Clerk of Court using the CM/ECF system, and redacted copies of the same are being
  provided to all parties in this case, as counsel for the parties have not entered an appearance or
  registered for CM/ECF.

         Alexander M. Hunter III
         Kendra A. Snyder
         Hall Estill
         1600 Stout Street, Suite 1100
         Denver, CO 80202
         khunter@hallestill.com
         ksnyder@hallestill.com
         Counsel for Gateway Cogeneration I, LLC

  and sent a true and correct copy of the foregoing via email to the following counsel who has not
  yet entered an appearance via CM/ECF in this case:

         Thomas B. Quinn
         Gordon Rees Scully Mansukhani
         555 Seventeenth Street, Suite 3400
         Denver, CO 80202
         tquinn@grsm.com
         Counsel for Power Engineers, Incorporated


                                                      s/ Tari Rader
                                                      Tari Rader, Legal Administrative Assistant




                                                  8
